Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1, 5-11, and 14-18 are allowed.
Independent Claims 1 and 11 recites a technique for operating a user equipment (UE), a base station, and a data center in a data communication system in such a way that enable fast responses between the UE and the base station couple to the data center. The prior arts on record fails to teach or reasonably suggest the operation feature, specifically, “wherein the data center processes the first data to obtain a second data, and feeds back the second data to the user equipment through the base station; and
wherein the data communication system further comprises a housing and a launcher, the data center and the base station reside in the housing, the housing comprises a top plate, an end of the top plate defines an opening, the data center is disposed away from the opening, and the base station corresponds to the opening, the launcher is movably disposed in the housing, and corresponds to the opening, and the launcher transmits data between the data center and the UE.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/ANH VU H LY/Primary Examiner, Art Unit 2472